MEMORANDUM DECISION

      Pursuant to Ind. Appellate Rule 65(D),                           FILED
      this Memorandum Decision shall not be
      regarded as precedent or cited before any                   May 04 2017, 8:20 am

      court except for the purpose of establishing                     CLERK
                                                                   Indiana Supreme Court
      the defense of res judicata, collateral                         Court of Appeals
                                                                        and Tax Court
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
      Darren Bedwell                                          Phyllis J. Garrison
      Marion County Public Defender                           Eskenazi Health
      Indianapolis, Indiana                                   Indianapolis, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      In re the Civil Commitment of                           May 4, 2017
      C.B.,                                                   Court of Appeals Case No.
      Appellant-Respondent,                                   49A04-1606-MH-1256
                                                              Appeal from the Marion Superior
              v.                                              Court, Probate Division
                                                              The Honorable Steven R.
      Eskenazi Health Midtown                                 Eichholtz, Judge
      Community Mental Health,                                Trial Court Cause No.
      Appellee-Petitioner                                     49D08-1605-MH-17646




      Mathias, Judge.


[1]   C.B. appeals the Marion Superior Court’s order involuntarily committing him

      to the Health & Hospital Corporation of Marion County d/b/a Eskenazi

      Health Midtown Community Mental Health (“Eskenazi Health”) for a period

      Court of Appeals of Indiana | Memorandum Decision 49A04-1606-MH-1256 | May 4, 2017   Page 1 of 9
      not expected to exceed ninety days. Concluding that the temporary

      commitment order is supported by clear and convincing evidence, we affirm.


                                 Facts and Procedural History

[2]   C.B. is a 72-year-old retired science teacher. On an unknown date in mid-May

      2016, C.B. was found in an alleyway and told a police officer that he was

      “working on a government program to import Russian women.” Tr. p. 9. He

      was taken to Methodist Hospital in Indianapolis but was not detained.


[3]   On May 16, 2016, C.B. called 911 to report that an FBI agent had been killed.

      Police officers found no evidence that C.B.’s report was accurate. C.B. was

      admitted to Eskenazi Health’s Crisis Intervention Unit that night but was

      released. The next day, May 17, 2016, a police officer took C.B. to Eskenazi

      Health, and he was admitted because he was “very delusional.” Tr. p. 8.


[4]   On May 18, 2016, Eskenazi Health filed an application for emergency

      detention. Shortly thereafter, it filed a report and physician’s statement alleging

      that C.B. suffered from an “unspecified psychotic disorder” and that he was

      gravely disabled. Appellant’s App. pp. 12-16. The trial court held a hearing on

      Eskenazi’s application on May 26, 2016.

[5]   Dr. Thomas Beesley, a psychiatry resident, testified that C.B. reported that he

      was a member of the FBI and he needed to be released from the hospital to go

      to orientation. C.B. also told the doctor that he was “an elite member of the

      Republican Party” and the party was working “diligently” to get C.B. out of the

      hospital. Tr. p. 9. C.B. told numerous individuals that he was the President-
      Court of Appeals of Indiana | Memorandum Decision 49A04-1606-MH-1256 | May 4, 2017   Page 2 of 9
      elect of the United States. C.B. also stated to numerous Eskenazi Health

      employees that he was recommending them for cabinet positions. Tr. p. 10.

[6]   After reviewing C.B.’s medical records and examining him, Dr. Beesley

      concluded that C.B. suffers from a psychotic disorder. Dr. Beesley also believed

      that C.B. was homeless because C.B. gave the doctor several different

      explanations for his lack of housing and his living situation if he were

      discharged from the hospital. Id. Dr. Beesley opined that C.B. is gravely

      disabled because he does not understand his mental illness, cannot function

      independently, and will not follow up on his treatment plan.


[7]   Dr. Beesley prescribed Risperdal, but also discovered that C.B. has a vitamin

      B12 deficiency that is likely triggering his psychosis. Tr. p. 12. In addition, “B12

      deficiency can cause more severe symptoms. Mainly neurologic symptoms

      which can progress theoretically to the point of death.” Tr. p. 14. Dr. Beesley

      started C.B. on “IM B12 replacement” injections, and C.B. was willing to take

      those. Tr. p. 15. Dr. Beesley stated that C.B. would need the injections for up to

      fourteen days. Treatment on an out-patient basis was possible but “the

      discharge plans that C.B. [] proposed ha[d] all been delusional based.” Tr. p.

      16.


[8]   Dr. Beesley did not believe that C.B. would voluntarily continue his treatment

      plan.


              I believe his inability to cooperate and to have medical decision
              making capacity is all directly related to his psychosis and his
              delusional beliefs. And with that being said, even with the B12
      Court of Appeals of Indiana | Memorandum Decision 49A04-1606-MH-1256 | May 4, 2017   Page 3 of 9
               replacement, it’s clear there are other medical conditions going
               on and he’s not allowing us to work those medical conditions up.
               And it is possible that the psychosis won’t improve with the B12
               injections because it’s being caused by another medical
               condition.


       Tr. pp. 16-17. The doctor also expressed the need for C.B. “to have housing and

       [a] stable environment where we could . . . have him actually come back for

       clinic appointments. And get subsequent B12 injections.” Tr. p. 18.

[9]    C.B. did not agree with Dr. Beesley’s diagnosis and wanted a second opinion

       from a doctor at St. Vincent’s Hospital. C.B. believed that Dr. Beesley was a

       poor doctor who needed money, who “is trying to achieve more status so he

       can do . . . more intrusions into my body that are not necessary.” Tr. p. 38.


[10]   C.B.’s testimony at the commitment hearing also established that on May 17,

       2016, the date he was admitted to Eskenazi, he did not have stable housing. Tr.

       pp. 34-35 (explaining that the day he was detained he was trying to find a safe

       place to stay for the night). C.B. still suffered from delusions at the hearing and

       continued to believe that the FBI had a certificate, badge, gun, and holster

       waiting for him but he had not had training yet. Tr. pp. 36-37. C.B. could not

       recall placing a 911 call claiming that an FBI agent had been shot. C.B. also

       testified that the Republican Party was going to employ him and give him a

       gun, badge, and holster. Tr. p. 53. He testified that the Republican Party was

       preparing him to run for president in four years. Tr. p. 56. Finally, C.B. said he

       receives a social security check each month and stated that if he was released



       Court of Appeals of Indiana | Memorandum Decision 49A04-1606-MH-1256 | May 4, 2017   Page 4 of 9
       from the hospital he could stay with a friend who lives in Kokomo or possibly

       near his brother in Crown Point.

[11]   After the hearing and argument by the parties, the trial court issued an order of

       temporary commitment of C.B. The court concluded that C.B. was gravely

       disabled as defined in Indiana Code section 12-7-2-96. Appellant’s App. p. 8.

       C.B. was committed until August 24, 2016 “unless discharged prior.” Id. C.B.

       appeals the order of temporary commitment.


                                     Discussion and Decision

[12]   C.B.’s appeal of his involuntary commitment is moot because he was

       committed to Eskenazi Health until August 24, 2016 “unless discharged prior”

       to that date. Appellant’s App. p. 8. In general, “[w]hen a court is unable to

       render effective relief to a party, the case is deemed moot and usually

       dismissed.” In re J.B., 766 N.E.2d 795, 798 (Ind. Ct. App. 2002) (citing In re

       Lawrance, 579 N.E.2d 32, 37 (Ind. 1991)). However, our courts “have long

       recognized that a case may be decided on its merits under an exception to the

       general rule when the case involves questions of ‘great public interest.’” In re

       Lawrance, 579 N.E.2d at 37. Typically, cases falling in the “great public

       interest” exception contain issues likely to recur. Id.; see Ind. High Sch. Athletic

       Ass'n, Inc. v. Durham, 748 N.E.2d 404, 412 (Ind. Ct. App. 2001) (“Although

       Indiana does not require that the issue be capable of repetition, cases falling into

       the public interest exception usually involve issues that are likely to recur.”).




       Court of Appeals of Indiana | Memorandum Decision 49A04-1606-MH-1256 | May 4, 2017   Page 5 of 9
[13]   Involuntary commitment of otherwise free individuals in the United States is an

       issue of great importance to society. In other countries, mental health

       commitments are misused, often for political purposes. Indiana statutory and

       case law affirm that the value and dignity of the individual facing commitment

       or treatment is of great societal concern. See Ind. Code § 12-26-5-1 (establishing

       procedures for seventy-two-hour commitment); Ind. Code § 12-26-6-2

       (establishing procedures for ninety-day commitment); In re Mental Commitment

       of M.P., 510 N.E.2d 645, 646 (Ind. 1987) (noting that the statute granting a

       patient the right to refuse treatment “profoundly affirms the value and dignity

       of the individual and the commitment of this society to insuring humane

       treatment of those we confine”). Because the instant case involves the proof

       necessary for involuntary commitment, an issue of great public importance

       which will recur, we address it here. See In re J.B., 766 N.E.2d at 798-99.


[14]   C.B. claims that the trial court’s order allowing for his involuntary commitment

       is not supported by clear and convincing evidence. In Civil Commitment of T.K. v.

       Dep’t of Veterans Affairs, 27 N.E.3d 271 (Ind. 2015), our supreme court

       explained, “[t]o obtain an involuntary regular commitment of an individual, a

       ‘petitioner is required to prove by clear and convincing evidence that: (1) the

       individual is mentally ill and either dangerous or gravely disabled; and (2)

       detention or commitment of that individual is appropriate.” Id. at 273 (quoting

       Ind. Code § 12-26-2-5(e)) (footnote omitted).

               [T]he purpose of civil commitment proceedings is dual: to protect
               the public and to ensure the rights of the person whose liberty is

       Court of Appeals of Indiana | Memorandum Decision 49A04-1606-MH-1256 | May 4, 2017   Page 6 of 9
                at stake. The liberty interest at stake in a civil commitment
                proceeding goes beyond a loss of one’s physical freedom, and
                given the serious stigma and adverse social consequences that
                accompany such physical confinement, a proceeding for an
                involuntary civil commitment is subject to due process
                requirements. To satisfy the requirements of due process, the
                facts justifying an involuntary commitment must be shown “by
                clear and convincing evidence . . . [which] not only
                communicates the relative importance our legal system attaches
                to a decision ordering an involuntary commitment, but . . . also
                has the function of reducing the chance of inappropriate
                commitments.”


       Id. (internal citations omitted).


[15]   C.B. concedes that he is mentally ill but argues that Eskenazi Health did not

       present clear and convincing evidence that he was gravely disabled.1 “Gravely

       disabled” is defined as:

                a condition in which an individual, as a result of mental illness, is
                in danger of coming to harm because the individual:
                         (1) is unable to provide for that individual’s food, clothing,
                         shelter, or other essential human needs; or
                         (2) has a substantial impairment or an obvious
                         deterioration of that individual’s judgment, reasoning, or
                         behavior that results in the individual's inability to
                         function independently.




       1
        The trial court did not find that C.B. was dangerous to himself or others, only that he was gravely disabled.
       Appellant’s App. p. 8.

       Court of Appeals of Indiana | Memorandum Decision 49A04-1606-MH-1256 | May 4, 2017                 Page 7 of 9
       Ind. Code § 12-7-2-96. “[D]enial of illness and refusal to medicate, standing

       alone, are insufficient to establish grave disability because they do not establish,

       by clear and convincing evidence, that such behavior ‘results in the individual’s

       inability to function independently.’” T.K., 27 N.E.3d at 276 (quoting I.C. § 12-

       7-2-96).


[16]   C.B. was not malnourished and did not exhibit poor hygiene when he was

       admitted to Eskenazi Health on May 17, 2016. In addition, he has monthly

       social security income sufficient to support himself. However, Dr. Beesley

       believed that C.B. was homeless because C.B. made several different statements

       concerning his lack of housing and his living situation if he were discharged

       from the hospital. C.B.’s testimony at the hearing also established that on May

       17, 2016, he did not have stable housing. Tr. pp. 34-35.


[17]   Dr. Beesley believes that C.B. needs “housing and [a] stable environment where

       we could . . . have him actually come back for clinic appointments. And get

       subsequent B12 injections.” Tr. p. 18. At the hearing, the doctor expressed

       concern that C.B. does not understand his mental illness, cannot function

       independently, and would not follow up with his treatment plan. During the

       week prior to his May 17, 2016 admission to Eskenazi Health, C.B. was twice

       taken to hospitals by police officers. On May 17, the third time C.B. was

       transported to a hospital in approximately one week, he was delusional and

       lacked housing. At the time he presented, C.B. clearly satisfied both definitions

       of grave disability under the statue, when only one is required for commitment.


       Court of Appeals of Indiana | Memorandum Decision 49A04-1606-MH-1256 | May 4, 2017   Page 8 of 9
       To us, it is clear that C.B. needed a structured environment for a moderate

       period of time to stabilize his medical and psychiatric conditions and to allow

       doctors to properly assess his course of treatment going forward. Judge

       Eichholtz’s order was creatively and appropriately limited to solve the problem

       before him.


[18]   For these reasons, we conclude that clear and convincing evidence supports the

       trial court’s finding that C.B. was gravely disabled as defined by Indiana Code

       section 12-7-2-96. We therefore affirm the trial court’s order of temporary

       commitment.


[19]   Affirmed.


       Baker, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A04-1606-MH-1256 | May 4, 2017   Page 9 of 9